Exhibit 10.54

AMENDMENT TO

EMPLOYMENT AGREEMENT

The Letter Agreement dated as of January 14, 2007 among AmerisourceBergen
Corporation, Kindred Healthcare, Inc., PharMerica Corporation (formerly known as
Safari Holding Corporation) (collectively, the “Company”) and Gregory S.
Weishar, as amended on November 13, 2007 (the “Agreement”), is further amended,
effective as of March 16, 2010, as follows:

1. The introductory language to Section 10(a)(i) of the Agreement is hereby
replaced and superseded in its entirety as follows:

“(i) As soon as reasonably practicable following the date that your employment
hereunder terminates (the “Termination Date”) (or, in the case of Clause (B),
the date that the Annual Bonus for the year of termination is payable to other
senior executives), a lump-sum cash payment in respect of each of the
following:”

2. Section 10(g)(v) of the Agreement is hereby replaced and superseded in its
entirety as follows:

“(v) “Pro-Rata Annual Bonus” shall mean:

(A) for purposes of Section 10(c) of this Agreement, a cash amount determined by
multiplying your annualized Base Salary on the Termination Date times a
fraction, the numerator of which is the excess of 365 over the number of days
then remaining in the calendar year of termination, and the denominator of which
is 365, and

(B) for purposes of Section 10(a) of this Agreement, a cash amount equal to
(1) the lesser of (x) your annualized Base Salary on the Termination Date or
(y) your “maximum award” earned under the Compensation Committee resolutions
that establish the negative discretion approach under the 2007 Omnibus Incentive
Plan (or its successor) for the year of termination, determined based on actual
performance during the entire year and without regard to any discretionary
adjustments that have the effect of reducing the amount of such maximum award,
multiplied by (2) a fraction, the numerator of which is the excess of 365 over
the number of days then remaining in the calendar year of termination, and the
denominator of which is 365.”

3. Except as explicitly set forth herein, the Agreement will remain in full
force and effect.

 

PHARMERICA CORPORATION By:  

 

  [Name/Title]

 

GREGORY S. WEISHAR